

 
 

--------------------------------------------------------------------------------

 


 
Exhibit 10.1
         
EXECUTION VERSION

 
AGREEMENT REGARDING REVOLVING CREDIT COMMITMENT INCREASES AND FIRST AMENDMENT TO
CREDIT AGREEMENT




                    THIS AGREEMENT REGARDING REVOLVING CREDIT COMMITMENT
INCREASES AND FIRST AMENDMENT TO CREDIT AGREEMENT (this "Agreement") dated as of
January 4, 2016, is executed by each of the Lenders a signatory hereto,
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent (the
"Administrative Agent"), SOVRAN SELF STORAGE, INC. ("Sovran") and SOVRAN
ACQUISITION LIMITED PARTNERSHIP ("SALP"; and together with Sovran, each
individually a "Borrower", and collectively, the "Borrowers").


                    WHEREAS, the Borrowers, the financial institutions from time
to time party thereto as "Lenders", the Administrative Agent, and the other
parties thereto, have entered into that certain Sixth Amended and Restated
Revolving Credit and Term Loan Agreement dated as of December 10, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement");


                    WHEREAS, pursuant to §2.11 of the Credit Agreement, the
Borrowers have requested that the Total Revolving Credit Commitment be
increased;


                    WHEREAS, each Increasing Lender (defined below) is willing
to increase the amount of such Increasing Lender's Revolving Credit Commitment
on the terms set forth herein; and


                    WHEREAS, the Borrowers, the Lenders party hereto and the
Administrative Agent desire to amend a certain provision of the Credit Agreement
on the terms and conditions contained herein.


                     NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged by the parties hereto,
the parties hereto hereby agree as follows:


                    Section 1.  Commitment Increases.  Upon the effectiveness of
this Agreement (a) the Total Revolving Credit Commitment shall be
$500,000,000.00, (b) the Borrowers and each Lender the amount of whose Revolving
Credit Commitment is being increased in connection with this Agreement (an
"Increasing Lender") acknowledge and agree that the amount of such Increasing
Lender's Revolving Credit Commitment shall be increased to the amount set forth
for such Increasing Lender on Schedule 1.1(A) attached hereto as such Lender's
"Revolving Credit Commitment", (c) each Increasing Lender agrees to make the
payments required to be made by such Increasing Lender under §2.11 of the Credit
Agreement and (d) the parties hereto agree that Schedule 1.1(A) to the Credit
Agreement is restated in its entirety to read as Schedule 1.1(A) attached
hereto.


                    Section 2.  Specific Amendment to Credit Agreement.  Upon
the effectiveness of this Agreement, the parties hereto agree that § 2.11(b) of
the Credit Agreement is hereby amended by deleting therefrom the parenthetical
which reads "(and assuming the full utilization of the increased Total Revolving
Credit Commitment)".


                    Section 3.  Conditions Precedent.  The effectiveness of this
Agreement, including without limitation, the increases of the Revolving Credit
Commitments under the immediately preceding Section 1, is subject to receipt by
the Administrative Agent of each of the following, each in form and substance
satisfactory to the Administrative Agent:

 


 
 

--------------------------------------------------------------------------------

 



 


                                        (a)          a counterpart of this
Agreement duly executed by the Borrowers, the Administrative Agent, each of the
Increasing Lenders and the Required Lenders;


                                        (b)          Replacement Revolving
Credit Notes executed by the Borrowers, payable to each Increasing Lender (other
than any Increasing Lender that has notified the Administrative Agent that it
does not wish to receive a replacement Revolving Credit Note) in the amount of
such Increasing Lender's Revolving Credit Commitment, as applicable, set forth
on Schedule 1.1(A) hereto;


                                        (c)          a Compliance Certificate in
the form of Exhibit D-1 attached to the Credit Agreement, executed by the chief
financial officer or treasurer of Sovran setting forth computations evidencing
compliance with the covenants contained in §§10.1, 10.2, 10.3, 10.4, and 10.11
of the Credit Agreement as of the last day of the most recently ended fiscal
quarter for which financial statements are available and determined on a pro
forma basis after giving effect to the requested increase in the Total Revolving
Credit Commitment, and, certifying that, both before and after giving effect to
such requested increase in the Total Revolving Credit Commitment no Default or
Event of Default exists or will exist under the Credit Agreement or any other
Loan Document;


                                        (d)          an Acknowledgement
substantially in the form of Exhibit A attached hereto, executed by each
Guarantor;


                                        (e)          evidence that all fees,
expenses and reimbursement amounts due and payable to the Administrative Agent
and the Increasing Lenders have been paid; and


                                        (f)          such other documents,
instruments and agreements as the Administrative Agent may reasonably request.


                    Section 4.  Representations of Borrowers.  The Borrowers
represent and warrant that (x) no Default or Event of Default shall be in
existence immediately after giving effect to the increases in the Revolving
Credit Commitments effected hereby and (y) each of the representations and
warranties of the Borrowers and the Guarantors contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement shall be true immediately
after giving effect to this Agreement (including the increases in the Revolving
Credit Commitments effected hereby) except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true in
all respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Credit Agreement.


                    Section 5.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


                    Section 6.  Counterparts.  This Agreement may be executed in
any number of counterparts each of which, when taken together, shall constitute
one and the same agreement.


                    Section 7.  Headings.  Section headings have been inserted
herein for convenience only and shall not be construed to be a part hereof.

 
2

--------------------------------------------------------------------------------

 



                    Section 8.  Amendments; Waivers.  This Agreement may not be
amended, changed, waived or modified except by a writing executed by each of the
Increasing Lenders, the Administrative Agent, and the Borrowers.


                    Section 9.  Expenses.  The Borrowers shall reimburse the
Administrative Agent upon demand for all reasonable costs and expenses
(including attorneys' fees) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Agreement and the other
agreements and documents executed and delivered in connection herewith.


                    Section 10.  Benefits.  This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.


                    Section 11.  Definitions.  Terms not otherwise defined
herein are used herein with the respective meanings given them in the Credit
Agreement.


[Signature Pages Follow]

 
3

--------------------------------------------------------------------------------

 

                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement to be executed as of the date first above written.





 
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Administrative Agent and as a Lender
 
 
By:       /s/Susan Freed-Oestreicher                         
Name:  Susan Freed-Oestreicher
Title:    Vice President
 







































[Signatures Continue on Next Page]


































Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement









 
 

--------------------------------------------------------------------------------

 






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
     as a Lender
 
 
By:       /s/Melissa E. LoBocchiaro                          
Name:  Melissa E. LoBocchiaro
Title:    Vice President
 





































[Signatures Continue on Next Page]








































Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement

 
 

--------------------------------------------------------------------------------

 






 
U.S. BANK NATIONAL ASSOCIATION,
     as a Lender
 
 
By:       /s/Thomas Matesich                              
Name:  Thomas Matesich
Title:    Senior Vice President, Market Manager
 













































[Signatures Continue on Next Page]
































Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement

 
 

--------------------------------------------------------------------------------

 






 
HSBC BANK USA NATIONAL ASSOCIATION,
     as a Lender
 
 
By:       /s/Ed Mielcarek                                         
Name:  Ed Mielcarek
Title:    Vice President
 









































[Signatures Continue on Next Page]







 
 





























Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
PNC BANK, NATIONAL ASSOCIATION,
     as a Lender
 
 
By:       /s/Gregory J. Fedorko                                  
Name:  Gregory J. Fedorko
Title:    Vice President
 



















































[Signatures Continue on Next Page]




























Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
SUNTRUST BANK, as a Lender
 
 
By:       /s/Danny Stover                                
Name:  Danny Stover
Title:    First Vice President
 













































[Signatures Continue on Next Page]




































Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
BRANCH BANKING AND TRUST COMPANY,
     as a Lender
 
 
By:       /s/Brian Waldron                                  
Name:  Brian Waldron
Title:    Assistant Vice President
 















































[Signatures Continue on Next Page]
































Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
FIRST NIAGARA BANK, N.A. as a Lender
 
 
By:       /s/Joseph A. Murphy                           
Name:  Joseph A. Murphy
Title:    Vice President
 

















































[Signatures Continue on Next Page]
































Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement

 
 

--------------------------------------------------------------------------------

 



 
Acknowledged and Accepted as of the

 
date first written above.





 
SOVRAN SELF STORAGE, INC.





By:  /s/Andrew J. Gregoire                                           
Name:   Andrew J. Gregoire
Title:     Chief Financial Officer




 
SOVRAN ACQUISITION LIMITED PARTNERSHIP



By:  Sovran Holdings, Inc., its general partner




          By:  /s/Andrew J. Gregoire                                   
          Name:   Andrew J. Gregoire
          Title:     Chief Financial Officer






















































Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)


Lenders' Commitments


 
Lender
 
Revolving
Credit
Commitment
Revolving
Credit
Commitment Percentage
 
Term
Commitment
 
Term
Commitment Percentage
Wells Fargo Bank, National Association
$70,500,000
14.10000000%
$48,125,000
14.80769231%
Manufacturers and Traders Trust Company
$70,500,000
14.10000000%
$48,125,000
14.80769231%
U.S. Bank National Association
$68,000,000
13.60000000%
$42,875,000
13.19230769%
HSBC Bank USA, National Association
$68,000,000
13.60000000%
$42,875,000
13.19230769%
PNC Bank, National Association
$68,000,000
13.60000000%
$42,875,000
13.19230769%
SunTrust Bank
$68,000,000
13.60000000%
$42,875,000
13.19230769%
Branch Banking and Trust Company
$57,000,000
11.40000000%
$36,000,000
11.07692308%
First Niagara Bank, N.A.
$25,000,000
5.00000000%
$16,250,000
5.00000000%
Mega International Commercial Bank Co., Ltd. New York Branch
$5,000,000
1.00000000%
$5,000,000
1.53846154%
TOTAL:
$500,000,000
100%
$325,000,000
100%






 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




                    THIS GUARANTOR ACKNOWLEDGEMENT dated as of January 4, 2016
(this "Acknowledgement") executed by each of the undersigned (the "Guarantors")
in favor of MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent
(the "Administrative Agent"), and each "Lender" a party to the Credit Agreement
referred to below (the "Lenders").


                    WHEREAS, Sovran Self Storage, Inc. ("Sovran") and Sovran
Acquisition Limited Partnership ("SALP"; and together with Sovran, each
individually a "Borrower", and collectively, the "Borrowers"), the Lenders, the
Administrative Agent and certain other parties have entered into that certain
Sixth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement");


                    WHEREAS, each of the Guarantors is a party to that certain
Guaranty dated as of December 10, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the "Guaranty") pursuant to which they
guarantied, among other things, the Borrowers' obligations under the Credit
Agreement on the terms and conditions contained in the Guaranty;


                    WHEREAS, the Borrowers, the Administrative Agent and certain
Lenders are to enter into an Agreement Regarding Revolving Credit Commitment
Increases and First Amendment to Credit Agreement dated as of the date hereof
(the "Agreement"), to provide for increases in the amount of such Lenders'
respective Commitment on the terms and conditions contained therein; and


                    WHEREAS, it is a condition precedent to the effectiveness of
the Agreement that the Guarantors execute and deliver this Acknowledgement;


                    NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
the parties hereto agree as follows:


                    Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms
its continuing obligations to the Administrative Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by the Agreement shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder.


                    Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


                    Section 3.  Counterparts.  This Acknowledgement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns.


[Signature Page Follows]




A-1

 
 

--------------------------------------------------------------------------------

 

                    IN WITNESS WHEREOF, each Guarantor has duly executed and
delivered this Guarantor Acknowledgement as of the date and year first written
above.



 
SOVRAN HOLDINGS, INC.
 
 
By:                                                                       
     Name:  
     Title:    
 
 
LOCKE SOVRAN I L.L.C.
LOCKE SOVRAN II L.L.C.
SOVRAN CAMERON, LLC
SOVRAN CONGRESS, LLC
SOVRAN DEGAULLE, LLC
SOVRAN GRANBURY, LLC
SOVRAN GRAPEVINE, LLC
SOVRAN HUEBNER, LLC
SOVRAN JONES ROAD, LLC
SOVRAN LITTLE ROAD, LLC
SOVRAN MANCHESTER, LLC
SOVRAN MERAMAC, LLC
SOVRAN SEMINOLE, LLC
SOVRAN SHACKELFORD, LLC
SOVRAN WASHINGTON, LLC
THE LOCKE GROUP LLC
UNCLE BOB'S MANAGEMENT, LLC
 
By:  SOVRAN ACQUISITION LIMITED
PARTNERSHIP, its sole member
 
 
 
     By: Sovran Holdings, Inc., its general partner
 
 
          By:                                                                  
               Name:  
               Title:     
 





















Sovran Self Storage, Inc. and Sovran Acquisition Limited Partnership
Agreement Regarding Revolving Credit Commitment Increases and First Amendment to
Credit Agreement
Guarantor Acknowledgment

 
 

--------------------------------------------------------------------------------

 
